Citation Nr: 0707633	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-40 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) including as a result of asbestos 
exposure.

2.  Entitlement to service connection for emphysema including 
as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current pulmonary disorders are 
causally related to his asbestos exposure while serving as a 
motor machinist mate on board the U.S.S. Shelter (DD-655) for 
18 months.  His probable exposure to asbestos has been 
conceded by the RO.  See generally VA Adjudication Procedure 
Manual, M21-1, Part VI, 7.21(b)(2).  According to M21-1, the 
most common disease caused by exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  VA 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
In pertinent part, asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  Id.

VA examination in November 2003 included opinion that 
computerized tomography (CT) scan findings of the veteran's 
lungs demonstrated those of COPD and not asbestosis, 
specifically finding the absence of pleural plaques.  The 
examiner did not respond to the question posed by the RO as 
to whether it is at least as likely as not that the veteran's 
current COPD and/or emphysema were caused by military service 
taking into account his alleged in-service asbestos exposure.  
A later received high resolution CT thorax scan without 
contrast, performed by a private provider of treatment in 
October 2004, included the radiologist's interpretation of 
"several unchanged calcified pleural plaques bilaterally due 
to previous asbestos exposure."  The presence of calcified 
pleural plaques had previously been noted on multiple private 
radiology reports with assessments that the finding could 
represent either previous hemothorax or asbestos exposure.  
Given the findings from the October 2004 CT thorax scan, the 
Board finds that additional medical examination and opinion 
is necessary in order to decide the claim.

Therefore, the appeal is REMANDED for the following actions:

1.  Contact the veteran for the 
following:
        a) notify him of the criteria for 
establishing a disability rating and 
effective date of award in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 
        b) advise him to submit any 
additional evidence and/or information 
pertinent to his claim, to include any 
additional private medical records and 
radiology reports since October 2004; and
        c) advise him of his right to submit 
a doctor statement diagnosing him with 
asbestosis or an asbestos-related disease 
or, alternatively, that his current 
pulmonary disability first manifested in 
service and/or is causally related to 
event(s) during service.

2.  After associating with the record all 
evidence obtained in connection with the 
above development, schedule the veteran 
for VA pulmonary examination in order to 
determine the nature and etiology of the 
veteran's pulmonary disorders.  The 
claim's file must be made available to 
the examiner for review.  All necessary 
tests should be conducted.  The examiner 
should obtain the veteran's pre-service, 
in-service, and post-service history of 
asbestos exposure.  Based on a review of 
the claim's folder and examination of the 
veteran, the examiner must answer the 
following questions:
        a) what is the diagnosis, or 
diagnoses, of all pulmonary disabilities 
present;
        b) is it at least as likely as not 
(i.e., is there a 50/50 chance) that the 
veteran manifests asbestosis or an 
asbestos-related disease?  In so 
determining, please discuss the 
significance of the October 2004 high 
resolution CT thorax findings of several 
calcified pleural plaques bilaterally and 
previous radiology findings that such 
findings may represent previous 
hemothorax or asbestos exposure.  Provide 
a rationale for any differences in 
interpretation of the radiological 
findings and/or what those findings 
represent.  If necessary, repeat CT scan 
should be conducted; and
       c) is it at least as likely as not 
(i.e., is there a 50/50 chance) that the 
veteran's currently manifested pulmonary 
disability, including COPD and/or 
emphysema, were caused by event(s) in 
service, to include his asbestos 
exposure and December 1944 treatment for 
pneumonia?

3.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


